 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington Street Brass & Iron Foundry, Inc. andEastern Pennsylvania Industrial Council of theUnited Brotherhood of Carpenters. Case 4-CA-131582 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 May 1983 Administrative Law Judge Ste-phen J. Gross issued the attached decision. There-after, Respondent filed exceptions and a supportingbrief, and the General Counsel filed cross-excep-tions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions, cross-exceptions,and briefs and has decided to affirm the judge's rul-ings,' findings,2and conclusions and to adopt therecommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, WashingtonStreet Brass & Iron Foundry, Lebanon, Pennsylva-nia, its officers, agents, successors, and assigns,shall take the action set forth in the Order.We deny Respondent's motion to remand this proceeding to thejudge and to reopen the record to receive allegedly suppressed evidence.We find that the proffered evidence, even if accepted, would not affectthe result. See, e.g., Ray Brooks v. NLRB, 348 U.S. 96 (1954); WilliamsEnergy Co., 218 NLRB 1080 (1975). We note additionally that, to theextent that Respondent's exceptions assert the existence of facts that arenot a part of the formal record, we are unable to consider such evidenceabsent a showing that such facts were newly discovered or not previous-ly available, See Sec. 102.48(b) and (d)(l) of the Board's Rules and Regu-lations. That showing has not been made here.2 The judge failed sufficiently to set out findings of fact concerningjurisdiction and labor organization status. The complaint alleges, and theanswer admits, that, at all times material herein, Respondent has been aPennsylvania corporation engaged in the manufacture of sand castingsand manhole frames and covers at its Lebanon, Pennsylvania plant.During the past year Respondent, in the course and conduct of its busi-ness operations, sold goods and products valued in excess of $50,000 toYork Concrete Septic Tank Co. of York, Pennsylvania. which in turn an-nually sells and ships goods and products valued in excess of $50,000 di-rectly to points outside the Commonwealth of Pennsylvania. The answeradmits, and we find, that Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce within the meaning ofSec. 2(2), (6), and (7) of the Act, The complaint further alleges, Respond-ent admits, and we find that the Union is now, and has been at all timesmaterial herein, a labor organization within the meaning of Sec. 2(5) ofthe Act.In agreeing with the judge's conclusion that Respondent violated Sec.8(aX5) and (I) of the Act, we find it unnecessary to rely on fn. 14 of thejudge's decision, in which he stated that he would have found an 8(a)(5)violation even if Respondent's agent, Ferko, had called and left the mes-sage for union attorney Weinstock.268 NLRB No. 40DECISIONSTEPHEN J. GROSS, Administrative Law Judge: Gener-al Counsel claims that Respondent Washington StreetBrass & Iron Foundry has violated the National LaborRelations Act, as amended (the Act), in two ways: (I) byassisting an employee in his attempt to decertify theUnion that represented Respondent's employees-theEastern Pennsylvania Industrial Council of the UnitedBrotherhood of Carpenters (the Union); and (2) by refus-ing to recognize and to bargain with the Union.For the reasons discussed below I have concluded thatRespondent failed to meet its obligation to bargain ingood faith with the Union, but that Respondent has nototherwise been shown to have violated the Act.Respondent's Assistance in Its Employees'Decertification EffortRespondent's sole facility is in Lebanon, Pennsylvania.At the times pertinent to this proceeding Respondent hadabout 16 employees. Joe Wunderlich owns and managesthe operation.The Board conducted an election among Respondent'semployees in October 1981. A majority of the employeesvoted for the Union and, on July 6, 1982, the Board cer-tified the Union as the employees' exclusive bargainingagent. About a week later one of Respondent's employ-ees, Frank C. Wike, Jr., began an effort to decertify theUnion. Wike's first task was to draft the language of apetition. To accomplish that he sought the aid of severalpersons, one of whom was Joseph G. Ferko, Jr. Ferko, aconsultant, had been retained by Respondent in its losingeffort to block the Union's organizing efforts. After theelection Ferko represented Respondent in its dealingswith the Union. Respondent does not dispute that Ferkois its agent.Wike presented Ferko with a draft petition and askedfor advice about it. Ferko, after commenting that "it wasa little bit early" to be able to get rid of the Union, rec-ommended two changes: First, to change "we the em-ployees" to "we, the undersigned"; and second, to in-clude the Union's full name in the petition (which nameFerko provided to Wike).2Wike thereafter obtained the signatures of 10 (a major-ity) of Respondent's employees. Joe Wunderlich (Re-spondent's owner) was aware of the nature of the peti-tion and knew that it was being passed around. But thereis nothing in the record to indicate that he said anythingI General Counsel's contentions are embodied in a complaint datedOctober 18, 1982, and in an amendment to the complaint made orally atthe hearing. The complaint stemmed from an unfair labor practice chargefiled by the Union on August 20, 1982. Respondent, in an answer datedOctober 25, 1982, and in an amendment to the answer made orally admit-ted the complaint's jurisdictional allegations but denied any wrongdoing.The case went to hearing on March 9, 1983.2 The heading to the petition, in its final form, read as follows:WE, THE UNDERSIGNED, DO HEREBY CERTIFY THAT WE DO NOTWANT THE EASTERN PENNA. INDUSTRIAL COUNCIL, UNITED BROTH-ERHOOD OF CARPENTERS OF ASHLAND, PENNA. TO ACT AS OUR BAR-GAINING REPRESENTATIVE AT WASHINGTON STREET BRASS AND IRONFOUNDRY, INC., AT LEBANON, PENN. WE ASK THE NATIONAL LABORRELATIONS BOARD TO ACCEPT OUR REQUEST AND THE UNION TOWITHDRAW ITS REQUEST FOR CERTIFICATION.338 WASHINGTON STREET FOUNDRYto any of the employees about it or otherwise tried to in-fluence the employees in respect to the petition.Wike obtained the signatures on or about July 14 anddetermined to travel to Philadelphia to file the petitionwith the Board. Wike had heard that Ferko was drivingto the Board's Regional Office in Philadelphia (in con-nection with a proceeding involving another of Ferko'sclients) and, because Wike's own vehicle was broken,asked Ferko for a ride. Ferko agreed. In the course ofthat conversation Wike offered Ferko a copy of the peti-tion. Ferko accepted it.Wike, after reporting in to work on July 15, did ridewith Ferko to Philadelphia that day and did file the peti-tion. (The Regional Director subsequently dismissed thepetition, pointing out that "it is well settled that theBoard will not entertain a petition within I year follow-ing cetification of a bargaining representative.") Theround trip took 6 hours (8:30 a.m. to 2:30 or 3 p.m.).Wike did not clock out for a period he was away.Prior to leaving for Philadelphia Wike had told Wun-derlich that he wanted to leave work for the purpose offiling a decertification petition, and Wunderlich hadgiven Wike permission to do so.3But Wunderlich re-quired Wike to work at straight time on Saturday, July17, to make up for his absence on July 15. And that pro-cedure-permitting an employee to take time off for aday or part of a day during the week but requiringmakeup time on the following Saturday-is a routine oneat Respondent's plant.4The Decertification Effort-ConclusionThe Board has utilized various tests to determinewhether actions by employers that are related to employ-ee decertification efforts violate Section 8(a)(1) of theAct. These tests include: whether the employer provided"more than mere ministerial aid" in the efforts to oustthe union (Consolidated Rebuilders, 171 NLRB 1415,1417 (1968). Accord: Times-Herald, 153 NLRB 524(1980); Cummins Component Plant, 259 NLRB 456, 461(1981)); did the employer "provide the machinery fordisaffiliation" (Continental Desk Co., 104 NLRB 912, 920(1953)); did the employer "lend more than minimal sup-port and approval to the securing of signatures and thefiling of the [decertification] petition" Placke Toyota, 215NLRB 395 (1974)); and did the employer "involve him-self in furthering employee efforts directed toward" re-moving the union as bargaining representative (id).But the ultimate question is whether the particular em-ployer activity at issue had "the tendency ...to inter-fere with the free exercise of the rights guaranteed toemployees under the Act," 5 taking into account the set-3 That finding is based on Wunderlich's testimony. Wike testified thathe tried to "sneak" away on July 15 without telling Wunderlich. I creditWunderlich's account over Wike's.4 The Saturday entries on Wike's timecard are handwritten, ratherthan the markings of Respondent's clocking device. That necessarilyraises the question of whether Wike and Wunderlich lied about Wike put-ting in any Saturday makeup time for the hours Wike spent filing the pe-tition on July 15. But Wike's and Wunderlich's testimony is uncontradict-ed. And penciled entries on the timecards of Respondent's employees arenot uncommon.5 Red Rock Ca, 84 NLRB 521, 525 (1949), enfd. as modified 187 F.2d76 (5th Cir. 1951), cert. denied 341 U.S. 950 (1951); KONO-TV-Missionting in which that activity occurred.6As I add up thefacts here, they do not represent interference by Re-spondent with the free exercise by its employees of theirrights.There has been no showing that Respondent instigatedthe decertification effort. The only part Respondentplayed in drafting the petition was to provide some in-consequential phrases upon the specific request of an em-ployee.7Employees then circulated and signed the peti-tion without further manifestation of Respondent's ap-proval. (Wunderlich's mere knowledge that the petitionwas circulating is beside the point: Hamburg Shirt Corp.,175 NLRB 284, 294 (1969). After the petition had beensigned, Respondent gave Wike permission to take theday off (subject to Saturday makeup time) to file it, andRespondent's agent Ferko accepted a copy of the peti-tion offered to him by Wike and gave Wike a ride to theBoard's Regional Office. But those acts plainly had noimpact on the employees' willingness to sign the petition(since the acts occurred after the employees signed it).Moreover Respondent, in giving Wike the day off, treat-ed Wike in the same manner Respondent would havetreated him had he asked for the day off for any otherpersonal reason. Finally, even assuming that Respondentwould have violated the Act had it incurred any addi-tional expenses to transport Wike to the Board's office,sin this case Ferko was going there anyway.9In sum, Respondent's actions related to Wike's petitiondid not reasonably tend to coerce, restrain, or interferewith the Section 7 rights of any employee.Respondent's Refusal to BargainOn July 6, 1982, the Board certified the Union as theexclusive bargaining representative of Respondent's em-ployees. Twenty days later Ira Weinstock, the Union'sattorney, wrote to Ferko asking for "your available datesto begin negotiations." 0On July 29--about the time Respondent received theletter"--Weinstock and Ferko met on a matter involv-ing another company. In the course of that meetingWeinstock noted that he had sent a letter to Ferkoasking for dates for negotiation. Ferko indicated that heTelecasting Corp., 163 NLRB 1005, 1006 (1967) (did "the preparation, cir-culation and signing of the petition [constitute] the free and uncoercedact of the employees concerned").Red Rock, supra; Holly Manor Nursing Home, 235 NLRB 426-429(1978).7 See WTVC, 126 NLRB 1054, 1057 (1960).·See Dayton Blueprint Co., 193 NLRB 1100, 1107 (1971); CumminsComponent Plant, supra.a See Hazen & Jaeger Funeral Home, 95 NLRB 1034 (1951); Consolidat-ed Rebuilders, supra.10 An official of the Union testified that he had orally requested bar-gaining several days earlier-on July 20. But I credit the testimony ofFerko and Wunerlich that the last communication between the officialand Respondent occurred in May (several months prior to the Board'scertification of the Union)." Respondent claims that it did not learn of the contents ofr the July26 letter until about August 10 because the letter was addressed to Ferkoat Respondent's plant rather than at Ferko's office. I do not credit thatclaim. In any event, the exact date on which Respondent became awareof the contents of the Union's letter is irrelevant.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad not received the letter but "would get back to"Weinstock about it.12Respondent did not reply to Weinstock's letter, and onAugust 20 the Union filed an unfair labor practice chargealleging that Respondent had "refused to bargain collec-tively." The Board's Philadelphia Regional Office sent acopy of the charge to Respondent on August 24. A fewdays later Ferko sent the following letter to Weinstock:Please be advised that I have received on or aboutJuly 16, 1982, from Mr. Frank Wike, employee ofWashington Street Brass & Iron Foundry, Inc., astatement signed by ten (10) employees of the Com-pany, that the Employees, "do not want the EasternPennsylvania Industrial Council, United Brother-hood of Carpenters of Ashland, Pa. to act as theirBargaining Representative," at the Foundry. It ismy understanding that the employees have takenthis matter to the National Labor Relations Board,Region 4, in Philadelphia, Pennsylvania.The letter's content is perplexing in view of the factthat the Regional Director for the Board's Region 4 haddismissed Wike's petition on August 5. But based on therecord as a whole, the only conclusion I can draw aboutthe purpose of the letter is that: (1) Respondent wantedto communicate its view that, notwithstanding the dis-missal of the petition, since a majority of its employeeshad indicated their opposition to the Union, Respondentdid not have to bargain with the Union and, indeed,should not do so; and (2) the letter was intended to re-spond to both the Union's July 26 letter and the August20 unfair labor practice charge.On August 30 Ferko called Weinstock's office andspoke to Weinstock's secretary. Weinstock was out.Ferko testified that he told the secretary to have Wein-stock call Ferko "for the purposes of. ..collective bar-gaining with Washington Street Brass & Iron Foundry."Weinstock testified credibly that he received no messageof any call from Ferko. Given Respondent's August 27letter and the fact that Weinstock received no messageabout a telephone call from Ferko, I do not creditFerko's testimony about referring in the course of thecall to collective bargaining between Respondent and theUnion.The August 30 telephone call was the last communica-tion between Respondent and the Union that anyoneclaims related to collective bargaining.Refusal To Bargain-ConclusionAn employer has the duty under Section 8(d) "to meetat reasonable times and confer in good faith" with itsemployees' union. That includes responding in a reason-ably timely fashion to requests by the union for the es-tablishment of dates on which bargaining is to take place.E.g., Hassett Maintenance Corp., 260 NLRB 121 (1982).Respondent never did offer to meet, even after theis Respondent states on brief (at p. 5) that at that July 29 meetingFerko responded to Weinstock by saying that he "could see sitting downat the bargaining table no earlier than September 1982, and would con-tact [Respondent] as to exact dates and times." But evidentiary recordcontains no indication that Ferko ever in fact made such a remark.Union emphasized its intention to bargain by filing anunfair labor practice charge.'3That constitutes a viola-tion by Respondent of Section 8(aX5) of the Act.'4Respondent's unwillingness to bargain was founded atleast in part on its awareness that a majority of its em-ployees had come to oppose representation by the Union.But absent certain limited kinds of circumstances nothere present,'s"a union's continued majority status isconclusively presumated to exist for I year followingcertification." Holly Farms Poultry Industries, 189 NLRB663, 664-665 (1971), enfd. 460 F.2d 312 (4th Cir. 1972).s1Thus "an employer may not justify a refusal to bargainwithin the certification year ...on the ground that itsemployees no longer desire representation." Lee OfficeEquipment, 226 NLRB 826, 831 (1976), enfd. 572 F.2d704 (9th Cir. 1978). Accord: Airport Shuttle-Cincinnati v.NLRB, 703 F.2d 220 (6th Cir. 1983), enfg. 257 NLRB954 (1981).THE REMEDYSince Respondent refused to bargain collectively, therecommended Order requires Respondent to cease anddesist from doing so and to bargain collectively with theUnion.In the usual case in which an employer fails to bargainwithin a certification year, the Board orders that the ini-tial period of certification be construed as beginning on',the date that the employer begins bargaining in goodfaith. In the leading case on the subject, Mar-Jac PoultryCo.,17the Board imposed that remedy on the groundthat-Is The filing of the charge amounted to "a renewal of the request tobargain." Dardanell Enterprises, 250 NLRB 377, 379 (1980).14 E.g., A. L French Ca, 145 NLRB 627 (1963), enfd. 342 F.2d 798(9th Cir. 1965); Elmira Machine Works, 138 NLRB 1393, 1401-02 (1962);Hassett Maintenance Corp., supra. I would reach the same conclusioneven if I thought that Ferko actually had told Weinstock's secretary, onAugust 30, that Weinstock's should call Ferko about collective bargain-ing. Had Respondent in fact been acting consonant with a good-faithwillingness to bargain, when Weinstock failed to return the call Respond-ent would have taken further steps to ensure that the Union was aware ofits willingness to bargain.1' For a listing of such "unusual circumstances" see Brooks v. NLRB,248 U.S. 96, 98-99 (1954).'s Justice Frankfurther summed up the bases for this presumption thisway (in Brooks, supra, 348 U.S. at 99-100):(a) In the political and business spheres, the choice of the voters inan election binds them for a fixed time. This promotes a sense of re-sponsibility in the electorate and needed coherence in administration.These considerations are equally relevant to healthy labor relations.(b) Since an election is a solemn and costly occasion, conductedunder safeguards to voluntary choice, revocation of authority shouldoccur by a procedure no less solemn than that of the initial designa-tion. A petition or a public meeting-in which those voting for andagainst unionism are disclosed to management, and in which the in-fluences of mass psychology are present-is not comparable to theprivacy and independence of the voting booth.(c) A union should be given ample time for carrying out its man-date on behalf of its members, and should not be under exigent pres-sure to produce hothouse results or be turned out.(d) It is scarcely conducive to bargaining in good faith for an em-ployer to know that, if he dillydallies or subtly undermines, unionstrength may erode and thereby relieve him of his statutory duties atany time, while if he works conscientiously toward agreement, therank and file may, at the last moment, repudiate their agent.(e) In situations, not wholly rare, where unions are competing,raiding and strife will be minimized if elections are not at the hazardinformal and short-term recall.7' 136 NLRB 785, 787 (1962).340 WASHINGTON STREET FOUNDRY* ..the employer ...has, largely through its re-fusal to bargain, taken from the Union a substantialpart of the period when Unions are generally attheir greatest strenght-the I-year period immedi-ately following the certification. Thus to permit theEmployer now to obtain an election would be toallow it to take advantage of its own failure tocarry out its statutory obligation, contrary to thevery reasons for the establishment of the rule that acertification requires bargaining for at least I year.More recently the Board has based its extension of thecertification year on the need "to insure that the employ-ees in the approprate unit will be accorded the servicesof their selected bargaining agent for the period providedby law." E.g., Carter-Glogau Laboratories, 265 NLRB116 (1982).But here the Union lost majority support among itsemployees at the start of "period when Unions are gen-erally at their greatest strength" (Mar-Jac Poultry, supra).And Wike's petition made it clear that, as of the timewhen the Board certified the Union, the bargaining unitmembers did not want to "be accorded the services oftheir selected bargaining agent" (Carter-Glogau, supra).These latter considerations point toward not requiringextension of the certification year. Yet elimination of thatextension simply because employees have indicated theirdisenchantment with the union they recently chosewould substantially undercut the effectiveness of the pre-sumption of a union's majority support during the certifi-cation year.The Board has resolved these conflicting consider-ations by focusing on whether the union has conducteditself improperly, and, if it has, on the extent to which ithas done so. Thus where a majority of the members of abargaining unit withdrew their support from their certi-fied representative and where, in addition, that represent-ative "engaged in serious misconduct directed towardthose employees by inducing them to engage in acts ofvandalism against Respondent and by threatening one ofthose employees," the certification year was not ex-tended for a specific period of time: Lee Office Equip-ment, 226 NLRB at 835. Absent union misconduct ofthat magnitude, however, the certification year has beenextended as usual, notwithstanding the bargaining unitmembers' renunciation of the union. Lexington CartageCo., 259 NLRB 55, 58 (1981); see also Airport Shuttle-Cincinnati, supra, 257 NLRB at 957; Cellar Restaurant,262 NLRB 796 (1982); Williams Energy Co., 218 NLRB1080 (1975). Since no one contends that the Union hereengaged in active misconduct of the kind or magnitudeat issue in Lee Office Equipment, the initial period of cer-tification shall be deemed to begin on the date Respond-ent begins bargaining in good faith with the Union as therecognized bargaining representative of Respondent'sproduction and maintenance employees.The Union urges that the Board impose "the addition-al remedy of an award of excess organizational costs andlitigating expenses incurred both by the charging partyand the General Counsel in the litigation of this proceed-ing."'8The Union's request is denied: Carbonex-CoaliS Union's br. at p. I.Co., 262 NLRB 1306 (1982); Standard Homes, 249 NLRB1085 (1980); Eastern Maine Medical Center, 253 NLRB224 (1980), enfd. 658 F.2d 1 (lst Cir. 1981).CONCLUSIONS OF LAW1. Respondent Washington Street Brass & Iron Found-ry is an employer engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2. The Eastern Pennsylvania Industrial Council of theUnited Brotherhood of Carpenters (the Union) is a labororganization within the meaning of Section 2(5) of theAct.3. All production and maintenance employees, includ-ing truck drivers, employed by Respondent at its Leba-non, Pennsylvania, facility, excluding officer clericals,guards and supervisors as defined in the Act (hereafterbargaining unit employees), constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since July 6, 1982, the Union has been and contin-ues to be the certified and exclusive representative of allbargaining unit employees for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act.5. By refusing to bargain collectively with the Union,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By that refusal to bargain Respondent interferedwith, restrained, and coerced employees in the exerciseof the rights guaranteed them in Section 7 of the Actand thereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. Respondent has not been shown to have otherwiseviolated the Act.8. The unfair labor practices referred to in paragraphs5 and 6, above, affect commerce within the meaning ofSection 10(a) of the Act.ORDER '9The Respondent Washington Street Brass & IronFoundry, Lebanon, Pennsylvania, and its officers, agents,successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the Eastern Pennsylvania IndustrialCouncil of the United Brotherhood of Carpenters, as theexclusive bargaining representative of its employees inthe following unit:All production and maintenance employees, includ-ing truck drivers, employed by Respondent at itsLebanon, Pennsylvania, facility, excluding office19 This recommended Order is being issued pursuant to Sec. 10(c) ofthe National Labor Relations Act. Unless exceptions meeting the require-ments of Sec. 102.46 of the Board's Rules are filed, the findings, conclu-sions, and recommendations contained in the foregoing Decision and thisrecommended Order shall become that Decision and Order of the Board.In that event all objections and exceptions to the recommended Orderand foregoing Decision shall be deemed waived for all purpose: See Sec.102.48 the Board's Rules.341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclericals, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Recognize and, upon request, bargain in good faithwith the above-named labor organization as the exclusiverepresentative of all employees in the above-describedunit.(b) Post at its Lebanon, Pennsylvania facility copies ofthe attached notice marked "Appendix."20Copies of thenotice, on forms provided by the Regional Director forRegion 4, after being signed by Respondent's authorizedrepresentative shall be posted by Respondent immediate-ly upon receipt and maintained tor 60 days in conspicu-ous places including all places where notices to employ-ees are customarily posted. Respondent shall take reason-able steps to ensure that the notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed in all other respects.so If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation.al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms and con-ditions of employment with the Eastern Pennsylvania In-dustrial Council of the United Brotherhood of Carpen-ters, as the exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, upon request, bargain with the above-namedUnion, as the exclusive representative of all employees inthe bargaining unit described below, with respect to ratesof pay, wages, hours, and other terms and conditions ofemployment. The bargaining unit is:All production and maintenance employees, includ-ing truck drivers, employed by this company at itsLebanon, Pennsylvania, facility, excluding officeclericals, guards and supervisors as defined in theAct.WASHINGTON STREET BRASS & IRONFOUNDRY342